02-12-174-CR





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00174-CR
 
 



JOHN EVAN JOHNSON


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
 
FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
Appellant John Evan Johnson attempts
to appeal from his conviction, pursuant to a plea bargain, for aggravated
robbery with a deadly weapon.  The trial court’s certification of his right to
appeal states that this “is a plea-bargained case and the defendant has NO
right of appeal,” and “the defendant has waived the right of appeal.”
On April 24, 2012, this court
notified appellant about the statements on the trial court’s certification and
informed him that unless he or any party desiring to continue the appeal filed
with the court, on or before May 4, 2012, a response showing grounds for
continuing the appeal, the appeal may be dismissed.  See Tex. R. App. P.
25.2(a)(2), (d), 44.3.  We have received no response.  Therefore, we dismiss
the appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
                                                                             PER
CURIAM
 
 
PANEL:  MCCOY, MEIER, and
GABRIEL, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  May 24, 2012




[1]See
Tex. R. App. P. 47.4.